Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of NewMarket Technology, Inc.’s (the “Company”) Quarterly Report on Form 10-Q for the period ending June 30, 2010 (the “Report”), I, Bruce Noller, the Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Bruce Noller Bruce Noller Chief Executive Officer Date: August 23, 2010 20
